Citation Nr: 1438546	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to December 1963, from July 1988 to December 1989, and from November 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A Notice of Disagreement (NOD) was received in September 2008, a Statement of the Case (SOC) was issued in November 2009, and a Substantive Appeal, VA Form 9, was received in December 2009.  

At the outset, the Board notes that service treatment and service personnel records were associated with the claims file in December 2007, after the last final denial to reopen the Veteran's claim of service connection for a low back disrder in February 2007.  The provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event.  This regulation does not apply to records that VA could not have obtained when it first decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  The Board finds that these records are relevant because they show that the Veteran suffered a fall down the stairs in January 1991, and thus help to satisfy the first element of service connection.  Thus, VA must reconsider the claim, and the issue has been recharaterized as reflected on the title page. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents reveals that certain files are relevant to the issues on appeal.  The Board has considered these electronic records in its adjudication of the Veteran's case.


FINDING OF FACT

The record evidence is in relative equipoise as to whether the the Veteran's current low back disorder, to include degenerative disc disease, had its initial onset during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a low back disorder, to include degenerative disc disease, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As the Board's decision to grant service connection for a low back disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that his current low back disorder was incurred when he fell down a stairwell in January 1991 while he was serving on active duty in Saudi Arabia.  

Private treatment records contain an August 1990 x-ray report that shows "a small amount of degenerative spurring" noted along the "anterior longitudinal ligament at L4-5."  No other significant abnormality was identified.

The service treatment records that have been associated with the claims file show that the Veteran complained of and was treated for pain after he fell down a flight of stairs during a scud missile attack in January 1991.  The Veteran was admitted for treatment on March 18, 1991, and discharged on March 29, 1991.  A record from March 20, 1991 indicates that the Veteran had "mild vertebral compression of the L5 vertebral body with sclerosis of the L5-S1 facet joints."  He complained of tenderness and exhibited decreased sensation to his right anterior lateral thigh.  The orthopedic physician diagnosed the Veteran with degenerative disk disease and stated that the magnetic resonance imaging (MRI) results showed "slight bulging of the L4-L5 disk without impingement of the nerve root."  The discharge summary also includes a note that the Veteran should stay on convalescent leave for 30 days.  

The Veteran's treatment records indicate he has continued to seek treatment for his low back disorder since his discharge from active duty.  Private treatment records from August 1994 show that he Veteran was seeing a physical therapist.  Additionally, private treatment records from September 2007 indicate that the Veteran continued to suffer from L5-S1 disc protrusion causing S1 nerve root impingement, broad L4-L5 chronic disc protrusion osteophyte complex causing impingement of both L5 nerve roots and mild to moderate bilateral foraminal narrowing, as well as a chronic compression deformity of the L5 vertebral body.  

Finally, the Veteran was provided a VA examination in conjunction with his claim in May 2008.  At that time, the Veteran was diagnosed with "severe lumbar disc disease with L5 compression" with radiculopathy and stenosis.

The Board notes that, while there was "a small amount of degenerative spurring" located in the Veteran's L4- L5 in August of 1990, the diagnoses of compression of the L5 vertebral body and degenerative disc disease began in service and persist to present.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for the Veteran's low back disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 

ORDER

Entitlement to service connection for a low back disorder, to include degenerative disc disease, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


